Name: Commission Regulation (EEC) No 842/81 of 31 March 1981 extending Regulations (EEC) No 582/78, (EEC) No 558/79 and (EEC) No 712/80 fixing, in respect of 1977, 1978 and 1979 crops, export refunds for raw tobacco
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 85/58 Official Journal of the European Communities 1 . 4 . 81 COMMISSION REGULATION (EEC) No 842/81 of 31 March 1981 extending Regulations (EEC) No 582/78 , (EEC) No 558/79 and (EEC) No 712/80 fixing, in respect of 1977 , 1978 and 1979 crops, export refunds for raw tobacco tion from the 1977 and 1978 harvests until 30 September 1981 , and for the varieties in question from the 1979 harvest until 31 December 1981 , in order to enable those exports to be carried out ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Tobacco, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 727/70 of 21 April 1970 on the common organization of the market in raw tobacco ( ! ), as last amended by the Act of Accession of Greece , and in particular the first sentence of the third subparagraph of Article 9 (2) thereof, Whereas export refunds were fixed in respect of certain varieties of tobacco from the 1977 and 1978 crops by Commission Regulation (EEC) No 582/78 of 22 March 1 978 (2) and Commission Regulation (EEC) No 558/79 of 23 March 1979 (3 ) respectively, as last amended by Regulation (EEC) No 3055/80 (4), and export refunds were fixed for certain varieties of tobacco from the 1979 harvest by Commission Regula ­ tion (EEC) No 712/80 of 26 March 1980 (5 ), as last amended by Regulation (EEC) No 2480/80 (6) ; Whereas the final date for granting those refunds was set at 31 March 1981 ; whereas, in respect of certain varieties of that tobacco , export possibilities after that date have presented themselves ; whereas it is advis ­ able to grant refunds in respect of the varieties in ques ­ 1 . The date '31 March 1981 appearing in Article 2 of Regulation (EEC) No 582/78 is hereby replaced by '30 September 1981 '. 2 . The date '31 March 1981 ' appearing in Article 2 of Regulation (EEC) No 558/79 is hereby replaced by '30 September 1981 '. 3 . The date '31 March 1981 ' appearing in Article 2 of Regulation (EEC) No 712/80 is hereby replaced by '31 December 1981 '. Article 2 This Regulation shall enter into force on 1 April 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L ] 94, 28 . 4 . 1970, p . 1 . ( 2 ) OJ No L 79 , 23 . 3 . 1978 , p . 21 . f) OJ No L 73 , 24 . 3 . 1979 , p . 19 . (4 ) OJ No L 320, 26 . 11 . 1980 , p . 20 . (5 ) OJ No L 81 , 27 . 3 . 1980 , p . 13 . ( 6) OJ No L 255, 30 . 9 . 1980, p, 12 .